Exhibit 10.37 GOLD HILLS MINING, LTD. ASSIGNEE CONVERTIBLE PROMISSORY NOTE THIS PROMISSORY NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS PROVIDED HEREIN. ANY ATTEMPTED TRANSFER OF THIS PROMISSORY NOTE IN VIOLATION OF SUCH TERMS SHALL BE NULL AND VOID AND OF NO EFFECT. THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND NO OFFER, TRANSFER OR ASSIGNMENT OF THIS PROMISSORY NOTE MAY BE MADE IN THE ABSENCE OF SUCH REGISTRATIONS OR AVAILABLE EXEMPTIONS THERETO. US $ Dated: FOR VALUE RECEIVED, Gold Hills Mining, Ltd., a Nevada corporation (the “Borrower”), hereby promises to pay to the order of the assignee creditor set forth on the signature page hereto (“Creditor”), at such time, place and in such manner as Creditor may specify in writing, the principal amount set forth on the signature page hereto (the “Principal”) pursuant to the terms and conditions specified herein (this “Note”). The Borrower shall pay interest on the outstanding principal of this Note at the annual rate of 7.5% per annum, calculated based on a year of 365 days and actual days elapsed (the “Interest”). 1. The Borrower hereby promises to pay to the order of the Creditor the Principal and all Interest due thereon after the first anniversary of the date of this Note upon delivery to the Borrower of written demand by the Creditor for repayment of this Note within not less than thirty (30) calendar days (the “Due Date”), at such place and in such manner as Creditor may specify in writing. In lieu of repayment of the Note in cash, the Creditor at its sole option and discretion may convert this Note and request the Borrower to repay any or all of the Principal and Interest in the form of restricted common stock of the Borrower at a price per share equal to Ten Cents (US $0.10) (the “Conversion Price”). Such Conversion Price shall be effective after the completion of the Company’s reverse split of common stock, pursuant to which the Company shall effect a one (1) for one hundred (100) reverse stock split of the Company’s issued and outstanding shares as disclosed and filed by the Company with the U.S. Securities & Exchange Commission on the Definitive Schedule 14C on January 25, 2013 (the “Reverse Stock Split”). The Conversion Price is hereby deemed to reflect any and all effects of the Reverse Stock Split and the Conversion Price shall not be further adjusted or modified on or after the date hereof with respect to the Reverse Stock Split. The Borrower shall promptly deliver such restricted common stock in accordance with the request of Creditor.
